Citation Nr: 1229928	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition of the feet (claimed as onychomycosis), claimed as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition of the head, claimed as due to herbicide exposure.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to an effective date earlier than January 26, 2009, for the grant of service connection for diabetes mellitus, type II, with erectile dysfunction and mild nonproliferative retinopathy associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2007 rating decision, inter alia, denied service connection for pes planus, onychomycosis (claimed as a skin condition of the feet), and a skin condition of the head.  The April 2009 rating decision, inter alia, granted service connection and assigned a 20 percent rating for diabetes mellitus, type II, with erectile dysfunction and mild nonproliferative retinopathy associated with herbicide exposure, effective January 26, 2009.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a combined service-connected disability evaluation greater than 80 percent is raised by the Veteran in the September 2009 substantive appeal.  While the record reflects a current disability evaluation of 90 percent, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a skin condition of the feet and head, claimed as due to herbicide exposure, and for service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran first submitted an informal claim for service connection for diabetes mellitus on January 26, 2009.

2.  Prior to January 26, 2009, there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 2009, for the award of service connection for diabetes mellitus, type II, with erectile dysfunction and mild nonproliferative retinopathy associated with herbicide exposure, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

In any event, in a March 2009 letter, the Veteran was provide with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs), VA and private treatment records, and the report of an April 2009 VA examination.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Legal Principles

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

II.  Factual Background and Analysis

The Veteran was separated from service in March 1971.  The earliest document that can be construed as a claim for service connection for diabetes mellitus is correspondence from the Veteran's representative dated January 10, 2009 which is date-stamped as having been received by the RO on January 26, 2009.

An April 2009 rating decision granted service connection for diabetes mellitus, type II, with erectile dysfunction and mild proliferative retinopathy associated with herbicide exposure and assigned an initial disability rating of 20 percent, effective January 26, 2009.  While the April 2009 rating decision references January 10, 2009 and January 26, 2009 as the date of receipt of the Veteran's claim for benefit, as previously stated, the claim was date-stamped as having been received by the RO on January 26, 2009.

The Veteran has not contended that he filed a claim prior to January 26, 2009, and there is no other evidence of an earlier claim.  In fact, in the July 2012 written brief, the Veteran's representative stated that, "The appellant filed his claim for service connection for diabetes mellitus on January 26, 2009.  A review of the file does not show that this condition was previously claimed."  Clearly, the Veteran did not file a claim within one year after separation from service.  Thus, the earliest effective date that can be granted for the service connection for diabetes mellitus is the date of receipt of claim, January 26, 2009.

The law is controlling and not the facts.  The appeal for an earlier effective date than January 26, 2009, for the grant of service connection for diabetes mellitus must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As previously stated, the effective date assigned in this case is dictated by the date of filing of the Veteran's claim.


ORDER

An effective date earlier than January 26, 2009, for the grant of service connection for diabetes mellitus, type II, with erectile dysfunction and mild nonproliferative retinopathy associated with herbicide exposure, is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for a skin condition of the feet and head, claimed as due to herbicide exposure, and bilateral pes planus.

A.  Skin condition of the feet and head

The Veteran contends that he has a skin condition of the feet and head due to herbicide exposure during his active service.  In this regard, the Board notes that the Veteran has separately been granted service connection for diabetes mellitus, type II based upon presumed exposure to herbicides during service in the Republic of Vietnam.  Hence, VA has conceded that the Veteran's active duty service did include service in Vietnam.

The STRs are void of findings, complaints, symptoms, or diagnoses of any skin conditions.

Private treatment records include an April 1985 biopsy report which reflects a diagnosis of pseudolymphoma, skin, vertex of the scalp.  A November 1994 report states that the Veteran developed nodular abnormalities of his scalp in approximately 1985.  At that time, the Veteran's physician opined that he may have had an atypical fungal infection that was contracted in Vietnam in the 1970s.  A report of a June 2007 private psychiatric evaluation reflects a diagnosis of chronic fungal infections of the feet which had required frequent treatments and several types of skin lesions that required surgery since Vietnam.
VA treatment records include a May 2007 primary care note which states that the Veteran had fungus on his feet since his active service in Vietnam and a skin lesion on his scalp, described as jungle rot, which was treated by radiation.  The assessment was onychomycosis.  On February 2012 VA general medical examination, the Veteran was diagnosed with lymphocytoma cutis of the scalp and onychomycosis of the toenails.

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds the February 2012 VA general medical examination to be inadequate as much as it does not provide an opinion as to whether the Veteran's skin conditions are attributable to active service.  Accordingly, the claims must be remanded.

B.  Bilateral pes planus

The Veteran contends that he has bilateral pes planus related to his active service.

The STRs are void of findings, complaints, symptoms, or diagnoses of any bilateral foot disability.

VA treatment records include a May 2007 X-ray examination of the feet which was negative for a diagnosis of pes planus of the left foot, but revealed mild pes planus of the right foot.  On February 2012 VA examination of the Veteran's feet, the examiner indicated that she found no evidence of flatfoot of either foot, but diagnosed bilateral pes planus.

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds the February 2012 VA general medical examination to be inadequate as much as it is unclear to the Board whether the Veteran currently has a diagnosis of bilateral pes planus and the examination does not provide an opinion as to whether any current bilateral pes planus is attributable to his active service.  Accordingly, the claim must be remanded.
Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through December 2008.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).  In addition, the Veteran has stated that he received treatment for his skin condition from Dr. Cliff and Dr. Kettlekamp.  Accordingly, the Veteran's outstanding private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disability on appeal, to include Dr. Cliff and Dr. Kettlekamp.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since December 2008.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, schedule a VA examination to determine the nature and etiology of any current skin condition of the feet and head.  The claims folder should be reviewed and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current skin conditions of the feet and head.

(b)  Is it at least as likely as not (50 percent or more probability) that any current skin condition of the feet or head was incurred in or aggravated by the Veteran's active service or is the result of his conceded exposure to herbicides during that service?  The examiner must consider the Veteran's statements regarding the incurrence of a skin condition of the feet and head, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

The rationale for all opinions expressed must also be provided.

3.  Then, schedule a VA examination to determine the nature and etiology of any current bilateral pes planus.  The claims folder should be reviewed and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current bilateral pes planus.

(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral pes planus was incurred in or aggravated by the Veteran's active service?  The examiner must consider the Veteran's statements regarding the incurrence of bilateral pes planus, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

The rationale for all opinions expressed must also be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the April 2012 supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


